Citation Nr: 0912266	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating determination of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for tinnitus as such disorder is the result of military noise 
exposure.  During this appeal the Veteran submitted lay 
statements indicating that he served in the infantry during 
service and that he was exposed to noise from weapons such as 
the 50-caliber and M-60 machine guns.  See VA Form 9 received 
January 23, 2007.  He contends that he first noticed ringing 
in his ears while on active duty, and that such ringing has 
continued ever since.  

Alternatively, the Veteran, through his accredited 
representative, asserts that his claimed tinnitus is caused 
or aggravated by his service-connected posttraumatic stress 
disorder (PTSD).  See Informal Hearing Presentation dated 
March 27, 2009.  In support of such assertion, the Veteran's 
accredited representative cited online literature from the 
Mayo Clinic's website which states that "[t]innitus is 
especially aggravated by loud noises in people with PTSD," 
and that tinnitus is a common diagnosis among people with 
stress and depression "when hearing tests are normal and no 
other cause of tinnitus can be identified."  See Mayo 
Clinic, "Tinnitus," available at 
http://www.mayoclinic.com/health/tinnitus/DS00365/DSECTION=ri
sk%2Dfactors (last viewed March 31, 2009); Mayo Clinic, 
"Tinnitus," available at 
http://www.mayoclinic.com/health/tinnitus/DS00365/DSECTION=ca
uses (last viewed March 31, 2009).  

Although the above evidence does not specifically address 
whether the Veteran's diagnosed bilateral tinnitus is caused 
or aggravated by his service-connected PTSD, the Board 
acknowledges that it is at least sufficient to warrant a VA 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4) (2008).  The Veteran was 
previously examined by VA audiology in November 2005; an 
opinion was provided regarding whether his claimed tinnitus 
is related to military service.  No opinion was provided, 
however, as to the issue of whether tinnitus is due to or 
aggravated by PTSD.  As such, the Board is of the opinion 
that a remand is necessary to obtain a new VA examination and 
opinion which addresses this theory of entitlement.  Id.  See 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions).  

As a final note, the Veteran's accredited representative 
contends that the November 2005 VA opinion regarding a 
relationship between the Veteran's current tinnitus and his 
military service is inadequate.  Specifically, the Veteran's 
accredited representative states that the November 2005 
opinion does not take into account the Veteran's lay 
statements that his tinnitus has been present since service.  
Rather, the examination report only notes a history of 
twenty-plus years of tinnitus.  The Board declines to find 
that the November 2005 examiner failed to adequately address 
the Veteran's lay history of tinnitus; in this regard, the 
November 2005 VA examination included a complete review of 
the claims file and an interview with the Veteran.  
Nevertheless, since the Board is already remanding this 
appeal for an examination and opinion as to whether there is 
a relationship between tinnitus and PTSD, the Board will 
request that the agency of original jurisdiction (AOJ) obtain 
another opinion regarding direct service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiology examination for the purpose of 
ascertaining the etiology of any current 
bilateral tinnitus.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any current 
tinnitus.  The examiner should then 
provide an opinion as to:

(a) Whether the Veteran's current tinnitus 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
military service.  The examiner should 
consider expressly consider the Veteran's 
lay statements regarding the onset and 
duration of his symptomatology, in 
addition to any medical evidence of record 
(such as service treatment records).  A 
detailed rationale should be provided for 
all opinions. 

(b) Whether any current tinnitus is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his service-connected PTSD, 
including whether PTSD caused, contributed 
to cause, or chronically worsened any 
current tinnitus.  A detailed rationale 
should be provided for all opinions, and 
the examiner should specifically consider 
the medical literature from the Mayo 
Clinic cited by the Veteran's accredited 
representative in the March 2009 Informal 
Hearing Presentation.

If it cannot be determined whether the 
Veteran's tinnitus is related to service 
and/or PTSD on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including any 
evidence and argument submitted following 
the issuance of the January 2007 statement 
of the case, and determine if the Veteran 
has submitted evidence sufficient to 
warrant entitlement to service connection 
for tinnitus, to include as secondary to 
service connected PTSD.  Unless the 
benefit sought on appeal is granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case, 
including regulations relating to 
secondary service connection, and afforded 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

